Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, drawn to a system for integration into a wine-making facility and its processes comprising:

	a. one or more processing containers, designed for ease of use by winery staff, ease of storage during processing, efficacy, monitoring and security of a derivative- conversion process to at least the stage producing a fermented puree;

	b. instructions for the role of winery staff to participate in the process of derivative- conversion to produce fermented puree; and

	c. optionally, microbial formulations designed to meet the fermentation objectives of a nutrient-rich product generated by the derivative-conversion process.
II.	Claims 5-8, drawn to a process for converting marc, first-rack lees and optionally second-rack lees derived from a winemaking process into refined bioactive products comprising the steps of:



	b. hydrating marc until berries swell;

	c. grinding hydrated marc to generate meal;

	d. optionally inoculating meal with a microbial formulation;

	e. fermenting the inoculated meal to generate a fermenting meal;

	f. transferring first-rack lees to the processing container;

	g. emulsifying the first first-rack lees and fermenting meal to generate a puree;

	h. optionally inoculating the puree;

	i. fermenting said puree to generate a fermented puree;

	j. refining fermented puree to generate a refined nutrient-rich product

	k. optionally stabilizing refined product to generate stabilized nutrient-rich product; and


III.       Claim 9-10, drawn to a nutrient-rich product substantially produced by the process of claim 5.
IV.       Claims 11-14, drawn to a method of converting winery derivatives into nutrient-rich products comprising the steps of:

a. a business delivers one or more processing containers to a winery prior to crush;

b. winery staff transfers marc to one or more processing container(s);

c. winery staff rehydrates marc until berries swell, grinds the biomass into a meal, inoculates with microbials, and allows it to ferment at the winery facility;

d. winery staff transfers first-rack lees to the one or more processing containers comprising fermenting meal;

e. winery staff emulsifies the first-rack lees and fermenting meal to generate puree, inoculates the puree and allows it to ferment at winery facility;

f. winery staff monitors the progress of fermenting puree and notifies the company when the fermentation has completed; and


V.       Claims 15-16, drawn to a nutrient-rich product substantially produced by the method of claim 11.


The inventions are distinct, each from the other because of the following reasons:
Inventions Group I and Group II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Group II has steps a)-l); whereas Group I doesn’t.
Inventions Group I and Group III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, product of Group III cannot be obtained by container and instruction in Group I. 
Inventions Group I and Group IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Group IV has steps a)-g); whereas Group I doesn’t.
Inventions Group I and Group V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, product of Group V cannot be obtained by container and instruction in Group I. 
The inventions of Group II and Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as reversing the order of b and c.
Inventions Group II and Group IV are directed to distinct method of making. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Group II has the emulsifying step; whereas Group IV does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Group II and Group V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Group V does not need the emulsifying step. 
Inventions Group III and Group IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Group III cannot be made without the emulsifying and refining steps in Group II, which are lacking in Group IV. 
Inventions Group III and Group V are directed to distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group III should have better clarity than Group I, with the emulsifying and refining steps. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Group IV and Group V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the winery could make containers by itself, instead of needing delivery of containers.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 1655